Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 1 of 26




                                                     Exhibit M

                                                                            0156
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 2 of 26




                                                                            0157
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 3 of 26




                                                                            0158
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 4 of 26




                                                                            0159
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 5 of 26




                                                                            0160
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 6 of 26




                                                                            0161
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 7 of 26




                                                                            0162
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 8 of 26




                                                                            0163
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 9 of 26




                                                                            0164
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 10 of 26




                                                                            0165
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 11 of 26




                                                                            0166
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 12 of 26




                                                                            0167
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 13 of 26




                                                                            0168
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 14 of 26




                                                                            0169
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 15 of 26




                                                                            0170
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 16 of 26




                                                                            0171
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 17 of 26




                                                                            0172
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 18 of 26




                                                                            0173
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 19 of 26




                                                                            0174
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 20 of 26




                                                                            0175
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 21 of 26




                                                                            0176
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 22 of 26




                                                                            0177
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 23 of 26




                                                                            0178
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 24 of 26




                                                                            0179
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 25 of 26




                                                                            0180
Case 19-05006   Doc 37-12 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-1 Page 26 of 26




                                                                            0181
